 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00257-LJO-SKO
                                         )
11                     Plaintiff,        )                 REQUEST FOR RULE 43 WAIVER
                                         )                 OF PERSONAL APPEARANCE FOR
12                                       )                 STATUS CONFERENCE AND
     vs.                                 )                 NONDISPOSITIVE HEARINGS;
13                                       )                 ORDER THEREON
                                         )
14   PAUL S. KUBE,                       )
                                         )
15                                       )                 Date: February 3, 2020
                       Defendant.        )                 Time: 1:00 PM
16   ____________________________________)
17

18           Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant PAUL S. KUBE,

19   having been advised of his right to be present at all stages of proceedings, hereby requests this

20   Court permit him to waive his right to personally appear for his Status Conference on February 3,
21   2020 at 1:00 PM and for all subsequent nondispositive hearings. Mr. Kube agrees that his interest

22   shall be represented at all times by the presence of his attorney, CAROL ANN MOSES, the same

23   as if he were personally present, and requests that this Court allow his attorney-in-fact to

24   represent his interests at all times.

25           Based on an incident that occurred in Yosemite National Park on September 5, 2019, a

26   Criminal Complaint was filed on September 6, 2019 alleging that Mr. Kube committed the
27   following acts: one count of 18 U.S.C. 2261(a)(1) – Domestic violence in the Special Territorial

28   and Maritime Jurisdiction of the United States with the intent to kill, injure, harass, or intimidate


     REQUEST FOR RULE 43 WAIVER FOR STATUS
     CONFERENCE AND NONDISPOSITIVE HEARINGS                                                                  1
 1   spouse, intimate partner, or dating partner, and who, in the course of or as a result of such

 2   presence, commits of attempts to commit a crime of violence against that spouse, intimate

 3   partner, or dating partner; one count of 36 C.F.R. 2.35(c) – Presence in a park area when under

 4   the influence to a degree that may endanger oneself or another person; and one count of 36 C.F.R.

 5   2.34(a)(3) – Disorderly conduct: makes noise that is unreasonable.

 6           Mr. Kube is a resident of East Wenatchee, Washington. He is a partner in the law firm

 7   Lacy Kane & Kube in that area. There is a Location Monitoring Component in the form of an

 8   Electronic Monitoring Device as part of one Pretrial Release Condition. An Electronic

 9   Monitoring Device cannot be worn when traveling by airplane, which is the most efficient mode

10   of transportation for Mr. Kube when traveling to California for his next Status Conference. An

11   alternative is for Mr. Kube to drive to Fresno, California from Washington State and back. This

12   travel would be extremely time consuming and would set him back considerably in his law

13   practice by causing him to miss many hours of work, appointments, and potential court

14   appearances.

15           The government is aware of Mr. Kube’s request for a Rule 43 Waiver of Personal

16   Appearance for his Status Conference on February 3, 2020 at 1:00 PM and all subsequent

17   nondispositive hearings. Jeffrey Spivak Assistant United States Attorney has no objection to Mr.

18   Kube’s request.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     REQUEST FOR RULE 43 WAIVER FOR STATUS
     CONFERENCE AND NONDISPOSITIVE HEARINGS                                                             2
 1            Mr. Kube respectfully requests that the Court grant a waiver of his right and obligation to

 2   be personally present for the Status Conference on February 3, 2020 at 1:00 PM and for all

 3   subsequent nondispositive hearings in Case No. 1:19-cr-00257-LJO-SKO.

 4

 5

 6   Dated: January 21, 2020                               /s/ Carol Ann Moses____
                                                           CAROL ANN MOSES
 7                                                         Attorney for Defendant,
 8                                                         PAUL KUBE

 9

10
     Dated: January 21, 2020                               /s/ Jeffrey A. Spivak____
11                                                         JEFFREY A. SPIVAK
                                                           Assistant United States Attorney
12

13

14
                                                    ORDER
15
              GOOD CAUSE APPEARING, Defendant’s request for waiver of personal appearance at
16
     the Status Conference on February 3, 2020, at 1:00 p.m. and all subsequent nondispositive
17
     hearings in Case No. 1:19-cr-00257-LJO-SKO pursuant to Federal Rule of Criminal Procedure
18
     43(b)(2), is hereby GRANTED.
19

20   IT IS SO ORDERED.

21
     Dated:     January 21, 2020                                   /s/   Sheila K. Oberto             .
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


     REQUEST FOR RULE 43 WAIVER FOR STATUS
     CONFERENCE AND NONDISPOSITIVE HEARINGS                                                               3
